Abatement Order filed September 27, 2018




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00791-CR
                                  ____________

                    SEVERO PELAYO JAIMES, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1530605

                                    ORDER

      On August 30, 2018, the trial court appointed Natalie Schultz to represent
appellant on appeal. After the appointment, appellant retained Norman Silverman
to represent him. On September 12, 2018, Silverman filed a motion in this court to
substitute as counsel.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.
Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 228th District Court shall consider Silverman’s request to
           substitute and shall determine whether appellant wishes to be represented
           by Silverman as retained counsel or whether appellant wishes and is
           entitled to appointed counsel.

      2. The judge shall see that a record of any hearing is made, and shall order
           the trial clerk to forward a record of the hearing and a supplemental clerk’s
           record containing any orders regarding Silverman’s request to substitute.
           The records shall be filed with this court by October 29, 2018.

We will hold Silverman’s motion to substitute pending receipt of the requested
records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM